Citation Nr: 0636490	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.  

2.  Entitlement to an effective date prior to August 22, 
2002, for the grant of service connection for diabetes 
mellitus, type II, as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and a 20 percent rating for diabetes 
mellitus, type II, as secondary to exposure to herbicide 
exposure, effective August 22, 2002, and which denied service 
connection for hypertension, claimed as due to diabetes 
mellitus, type II.  The veteran appealed the effective date 
of the award of service connection for diabetes mellitus as 
well as the denial of service connection for hypertension.  

In August 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  The veteran's currently demonstrated hypertension has 
been linked by competent medical evidence to his service-
connected diabetes mellitus, type II. 

2.  In a March 2004 rating decision, the RO granted service 
connection for diabetes mellitus, type II, effective August 
22, 2002, one year prior to the date of receipt of a claim of 
entitlement to service connection for diabetes mellitus 
resulting from exposure to herbicides in Vietnam; the record 
discloses no earlier formal or informal claim for this 
particular benefit.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
hypertension is the proximate result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2006).

2.  The criteria for an effective date prior to August 22, 
2002, for the grant of service connection for diabetes 
mellitus, type II, as secondary to herbicide exposure in 
Vietnam, have not been met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400(p), 3.816(c) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim for secondary service connection for 
hypertension, the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

With regard to the earlier effective date claim on appeal, 
the Board notes that the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the award of service connection for diabetes 
mellitus.  Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity to testify 
at a personal hearing before the undersigned Veterans Law 
Judge in August 2006.  The RO has obtained the veteran's 
service medical records and VA treatment records.  The 
veteran himself has submitted private medical records for 
consideration.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Given the nature of the earlier effective date claim, which 
is largely based on historical records, VA has not conducted 
contemporaneous medical inquiry in an effort to substantiate 
that claim on appeal.  38 U.S.C.A.§ 5103A(d).  The Board 
notes that the evidence reviewed includes statements 
submitted by the veteran historically, as well as medical 
evidence relevant to the service-connected diabetes mellitus, 
type II.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  As there is no indication of the existence of 
additional evidence to substantiate the earlier effective 
date claim, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The veteran contends that he is entitled to service 
connection for hypertension on the basis that it is secondary 
to his service-connected diabetes mellitus, type II.  He 
asserts that he was initially diagnosed with hypertension in 
1997, two years after he was diagnosed with diabetes 
mellitus.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise and the appeal as 
to this issue will be granted.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

In this matter, the medical evidence is both favorable and 
unfavorable to the veteran's claim.  In a statement, dated in 
March 2004, the veteran's private physician, R.G., M.D., 
indicated that he saw the veteran for new onset diabetes 
mellitus in April 1995.  More recent VA outpatient records 
indicate treatment for hypertension.  The medical record 
contains two conflicting opinions concerning the etiology of 
the hypertension.  On the one hand, a physician at the time 
of a VA examination in April 2004 opined that the veteran's 
hypertension was essential in etiology (i.e., primary and not 
secondary).  In that regard, he had noted that a review of 
the file showed that certain laboratory test results in 
recent months indicated that it was unlikely that the veteran 
had a diabetic nephropathy.  On the other hand, the veteran's 
treating VA physician opined in an August 2006 statement that 
it was "highly probable" that the veteran developed his 
hypertension as a result of his diabetes.  In that regard, 
she stated that it was not uncommon for patients with 
diabetes to develop hypertension due to the resistance to 
insulin, extra cellular volume expansion, and increased 
arterial stiffness.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 
38 C.F.R. § 3.102.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Of particular significance in that regard are 
the opposing VA opinions furnished by the veteran's treating 
physician, who is presumably familiar with the veteran's 
medical history and current medical condition, and by the 
compensation examiner, who had the benefit of review of the 
veteran's claims file.  Because a state of relative equipoise 
has been reached in this case, the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Accordingly, it is the Board's judgment that the current 
medical evidence, as previously discussed, indicates that the 
veteran's hypertension is proximately due to, or the result 
of the service-connected diabetes mellitus, type II.  38 
C.F.R. § 3.310.  Based on the foregoing, the claim is 
granted.

Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure in Vietnam should be prior to 
August 22, 2002, the date that the RO assigned.  He has 
contended that an effective date in 1995, when he was 
initially diagnosed with diabetes mellitus, is proper.  He 
has also claimed that an effective date in 2001, when 
diabetes mellitus was added to the list of diseases subject 
to service connection on a presumptive basis, is proper.  

The veteran had active service from September 1967 to 
September 1969, which included service in Vietnam.  The 
claims file shows that a compensation claim relevant to 
diabetes mellitus, type II, resulting from herbicide exposure 
in Vietnam was first received by the RO on August 22, 2003.  
In a March 2004 rating decision, the RO granted service 
connection for diabetes mellitus, type II, as secondary to 
herbicide exposure in Vietnam, effective August 22, 2002, one 
year prior to the date of receipt of the claim.  The Board 
finds that the RO has established the proper effective date, 
as explained below.  

Historically, it is noted that following the enactment of the 
Agent Orange legislation in 1984, service connection could be 
established for certain diseases manifested to a degree of 10 
percent or more during the veteran's lifetime if the veteran 
served in Vietnam during the Vietnam era.  The Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 
6, 1991), gave the Secretary the authority to add to the list 
of diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e) 
(2006).  Type II, or adult-onset diabetes mellitus was added 
to the list, effective July 9, 2001.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  The United States Court of Appeals for the 
Federal Circuit later held that the effective date of the 
regulation should be May 8, 2001, pursuant to 
38 U.S.C.A. § 1116(c)(2) (West 2002).  See Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2006).  It 
appears that the veteran is, in part, arguing that his case 
is governed by principles growing out of Agent Orange 
litigation, which is described as follows.  

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2006)).  This regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II, or adult-onset 
diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b) 
(2006).  This regulation is applicable to a claim where VA 
denied compensation for a covered herbicide disease of a 
"Nehmer class member" in a decision issued between 
September 25, 1985 and May 3, 1989.  See 38 C.F.R. 
§ 3.816(c)(1).  This particular provision of the regulation 
is not applicable to the veteran's claim because there was no 
decision issued prior to March 2004 relevant to diabetes 
mellitus.  

This regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and his claim for disability compensation 
"was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease," the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose.  Id. at 
50,971; 38 C.F.R. § 3.816(c)(2) (2006).  Where the foregoing 
requirements are not met, the regulation provides that the 
effective date of the award "shall be determined in 
accordance with" 38 C.F.R. §§ 3.114 and 3.400.  68 Fed. Reg. 
50,966, 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816(c)(4) (2006)).  

The diabetes mellitus disability in this case arose in 1995, 
as shown by a private physician's statement dated in March 
2004.  The remaining issue is when the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II, was received.  There is no question that the veteran's 
application for disability compensation (VA Form 21-526) for 
service connection for diabetes mellitus based on herbicide 
exposure in Vietnam, which was received at the VA (first by 
the VAMC and then forwarded to the RO) on August 22, 2003, 
constitutes his claim.  

Whether the veteran had filed a claim for service connection 
for diabetes mellitus prior to August 22, 2003 has been 
considered, but the Board finds that the record demonstrates 
that VA received no prior claim.  The record discloses no 
earlier formal or informal claim for this particular benefit 
(i.e., diabetes mellitus, type II), or any secondary 
condition based on the diabetes mellitus.  See 38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 
5 Vet. App. 33 (1993).  Nor has the veteran contended that he 
submitted a claim earlier than August 2003.  

Under the circumstances of this case, where the veteran's 
claim for compensation was not pending before VA on May 3, 
1989, or received by VA between May 3, 1989 and the effective 
date of the statute or regulation establishing a presumption 
of service connection for diabetes mellitus, type II, on May 
8, 2001, then the effective date of the award is governed by 
38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) 
(2006).  Under these provisions, if a claim is reviewed at 
the claimant's request more than a year after the effective 
date of the liberalizing law, benefits may be authorized for 
one year prior to the date of receipt of the request.  
38 C.F.R. §§ 3.114(a)(3), 3.400(p).  Therefore, in this case, 
where the claim was received on August 22, 2003, more than a 
year after the effective date of the liberalizing law on May 
8, 2001, the date for the award of service connection for 
diabetes mellitus, type II, cannot be earlier than August 22, 
2002 (i.e., one year prior to receipt of the claim).  38 
U.S.C.A. § 5110(g).

In sum, for the above-stated reasons, August 22, 2002 is the 
correct effective date for the award of service connection 
for diabetes mellitus, type II, as secondary to herbicide 
exposure in Vietnam.  Absent any evidence of earlier receipt 
of the veteran's claim of entitlement to service connection 
for diabetes mellitus, the claim for an earlier effective 
date for the award of service connection must be denied. 


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, type II, is granted.  

An effective date prior to August 22, 2002, for the grant of 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


